Testimony was produced on that day of petitioner, he claiming that around nine A. m., on March 12th, 1928, while pushing a truck, he suddenly felt acute pain in the region of his groin; he described most minutely his work and stated he walked over from the truck to the foreman, reported the alleged occurence, and then went to the first aid, where Dr. Deary examined him.
Without describing in detail the balance of his testimony, I have given due consideration to the nature of his work, type of alleged condition he described, and the subsequent medical proof which was presented, in arriving at my later decision.
Dr. Dearjr testified that he examined this man on March 12th, 1928, finding no evidence of abdominal trouble, but an enlargement in the region of the groin which he described as a varicocele, and he did not consider it was the result of injury; and particularly, he found no hernia.
Dr. Londrigan, who previously had examined this petitioner, by mutual consent made an examination during the progress of this hearing, and reported that at the present time he did not find a hernia, merely a possibility of a potential weakness which might he called a potential hernia.
*796On resumption of trial December 21st, 1928, Dr. Eacciolo was produced by petitioner. He recalled examining this petitioner during March, stating he did not find any hernia, but found what he believed a varicocele condition and suggested examination by Dr. Woodruff.
Without' further comment or enlargement upon the testimony produced, I am satisfied that the petitioner has failed to sustain the burden of proof required to merit a compensable award under the statute on the claims advanced, * * *.
Chakles E. Cokbin, Deputy Commissioner.